Quaker Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 November 25, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission 100 “F” Street N.E. Washington, D.C. 20549 Re: Quaker Investment Trust (the “Trust”) File No.:811-06260 and 033-38074 Ladies and Gentlemen: The Trust files herewith a preliminary proxy statement on behalf of the Quaker Akros Absolute Return Fundand Quaker Small-Cap Growth Tactical Allocation Fund(the “Funds”) seeking shareholder approval to liquidate and dissolve the Funds.Pursuant to Rule14a-6 of Regulation14A under the Securities Exchange Act of 1934, the Trust is filing this preliminary proxy statement 10calendar days before the date that the definitive proxy statement is filed and first sent to Fund shareholders. If you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (414) 765-6620. Very truly yours, /s/ Alia Vasquez Alia Vasquez, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
